April 14, 2011 Via EDGAR Jennifer Thompson Accounting Branch Chief United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Mail Stop 3561 Washington, D.C. 20549 RE:Sport Chalet, Inc. Form 10-K for Fiscal Year Ended March 28, 2010 Filed June 18, 2010 Definitive Proxy Statement on Schedule 14A Filed June 30, 2010 Form 10-Q for Fiscal Quarter Ended June 27, 2010 Filed August 6, 2010 Form 10-Q for Fiscal Quarter Ended September 26, 2010 Filed November 10, 2010 Form 10-Q for Fiscal Quarter Ended December 26, 2010 Filed February 3, 2011 File No. 000-20736 Dear Ms. Thompson: We have received the letter dated April 1, 2011 from the Staff of the Securities and Exchange Commission (the “Staff”) regarding the above-captioned reports.The purpose of this letter is to confirm my conversation with Sondra Snyder on Thursday, April14, 2011, during which it was agreed that Sport Chalet would provide its response to the Staff‘s letter on or before Friday, April29, 2011. Sincerely, /s/ Howard Kaminsky Howard Kaminsky Executive Vice President - Finance, Chief Financial Officer and Secretary One Sport Chalet Drive, La Canada, CA91011 ● Phone:818-949-5300 Fax:818-949-5301 www.sportchalet.com ● Publicly traded on NASDAQ: SPCHA, SPCHB
